Citation Nr: 0013769	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  92-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for residuals of conjunctivitis.

2.  Entitlement to an increased initial evaluation for 
trigeminal neuralgia, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
residuals of a right knee injury, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased initial evaluation for tinea 
corporis, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a cardiac 
condition, to include hypertension, tachycardia and chest 
wall inflammation.

6.  Entitlement to service connection for disabilities 
manifested by various drug allergies.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Sibling


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1976 to May 1990.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio which denied the 
appellant's claims of entitlement to increased ratings for 
residuals of conjunctivitis, for trigeminal neuralgia, for a 
right knee disability and for a skin disability, as well as 
her claims of entitlement to service connection for a cardiac 
disorder, to include hypertension, tachycardia and chest wall 
inflammation, and for drug allergies.  The Board remanded the 
case to the Cleveland RO in October 1993 for additional 
development; the appellant apparently moved to Florida 
sometime in 1995.  The Board subsequently remanded the case 
to the RO in St. Petersburg, Florida for additional 
development in March 1998; that RO has now returned the case 
to the Board for appellate review.

The appellant's representative has apparently raised the 
issue of entitlement to service connection for actinic 
keratosis in the November 1999 VA Form 646.  The Board notes 
that the February 1992 VA examination report includes a 
diagnosis of probable actinic keratosis.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The appellant's residuals of conjunctivitis in the right 
eye are manifested by subjective reports of blurry vision and 
episodes of swelling and residue and no objective medical 
evidence of any active conjunctivitis or trachomal scarring 
or residuals thereof, including impaired visual acuity.

3.  The appellant's trigeminal neuralgia is currently 
manifested by subjective complaints of constant right-sided 
face pain and objective medical evidence of some dysesthesia 
of the right side of the face.

4.  The appellant's right knee disability is currently 
manifested by subjective complaints of constant pain, 
weakness, stiffness, giving way, locking and swelling, and 
objective clinical evidence of no lateral or anterior 
instability, some tenderness, a slightly decreased range of 
motion, and radiographic evidence of arthritis and 
degenerative changes of the menisci with a probable tear of 
the posterior horn of the medial meniscus.

5.  There is evidence of slight, but no more than slight, 
right knee disability.

6.  The appellant's tinea corporis disability is manifested 
by no subjective complaints of any fungal infection and no 
findings of any fungal infection.

7.  The evidence does not establish that the appellant 
currently has any cardiac disability, including hypertension, 
tachycardia or chest wall inflammation, that is related to 
service.  The appellant has submitted no objective medical 
evidence showing any continuing or existing cardiac 
pathology, nor has she submitted any evidence showing a 
current diagnosis or treatment for any cardiac disorder.

8.  No disability relating to any drug allergy has been 
medically demonstrated either during the appellant's active 
military service or currently.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.84, Diagnostic Codes 6017, 6018 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
trigeminal neuralgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8205 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 
5261, 5262 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (Precedent Opinion of the General Counsel of the VA).

4.  The criteria for an evaluation in excess of 10 percent 
for tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.118, Diagnostic 
Code 7806 (1999).

5.  The appellant has not submitted evidence of well-grounded 
claims for service connection for any cardiac disorder or for 
any drug allergy.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well-grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  These considerations pave the way for the analysis 
below.

I.  Increased rating claims.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999) that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that each of the ratings at 
issue in this case has been in effect since the day following 
the appellant's separation from active service.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO has considered the rating for each 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

A.  Residuals of conjunctivitis.

The appellant testified at her January 1992 personal hearing 
at the RO that her eye condition affected her vision.  She 
said that when the infection is really bad, it left a sandy 
residue in her eye and caused the eye to swell.  She also 
stated that she had lost a lot of her distance vision and did 
not drive anymore.  See Hearing Transcript p. 8.  

Review of the service medical records reveals that the 
appellant was given a clinical assessment of healing viral 
conjunctivitis in March 1990.  The appellant underwent a VA 
medical examination in March 1991; her eyes were normal to 
ophthalmoscopic examination.  The movements and reflexes of 
the eyes were normal.  Her distance vision uncorrected was 
20/25 bilaterally.  The appellant subsequently underwent a VA 
eye examination in April 1991.  This resulted in diagnoses of 
malingering, refractive error and allergic conjunctivitis.  
The appellant subsequently underwent a general medical 
examination for VA at the University of Cincinnati in 
February 1995.  She complained of progressively deteriorating 
vision since 1985; she described her vision as very blurry.  
She reported that she was unable to see distinct lines, even 
up close and that therefore, she was unable to read, watch 
television, write or drive.  On physical examination, the 
physician stated that the extraocular muscles were difficult 
to evaluate because the appellant would not allow a formal 
examination because she said that she could not focus.  
However, the examiner stated that there did not appear to be 
any abnormality.

The appellant most recently underwent a VA eye examination in 
November 1998.  She reported that she had an allergic 
reaction to the antibiotic used to treat her infected right 
eye in 1990, and that this resulted in scarring of the 
conjunctiva and loss of vision.  She further stated that her 
vision has continued to drop and without her glasses she is 
unable to see.  She denied any other ocular history.  The 
examiner noted that the glasses the appellant said rectified 
her vision were a +1.8 diopter sphere in both eyes.  On 
physical examination, slit lamp examination revealed a normal 
white conjunctiva with no evidence of any scarring.  The 
examiner concluded that there was no evidence of active 
conjunctivitis or trachomal scarring.  The examiner also 
stated that the conjunctivitis had not caused any visual 
loss.  

The Board also notes that the appellant stated, in the course 
of her November 1998 VA psychiatric examination, that her 
daily activities include painting, crocheting and making 
clothes.  She was noted to spend every weekend at craft shows 
and to produce a great many crafts throughout the week.  This 
seems inconsistent with the appellant's claims that she has 
very blurry vision and cannot read or write due to her vision 
loss.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6017, active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals.  Under 
Diagnostic Code 6018, a 10 percent rating is warranted for 
other, active, chronic conjunctivitis with objective 
symptoms.  A noncompensable rating is assigned when healed, 
if there are no residuals.

After applying the above criteria to the facts in this case, 
the Board finds that a compensable rating is not warranted.  
As noted, the RO has rated the appellant's conjunctivitis as 
zero percent disabling under Diagnostic Code 6018.  In the 
absence of evidence of active conjunctivitis or any residuals 
of healed conjunctivitis, a compensable rating is not 
warranted.  

The Board has also considered whether the appellant is 
entitled to a compensable rating under another applicable 
Diagnostic Code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  While the April 1991 VA eye examination resulted in 
a diagnosis of allergic conjunctivitis, there is absolutely 
no indication in the evidence of record of a diagnosis of 
active trachomatous conjunctivitis; thus, the provisions of 
Diagnostic Code 6017 are not for application.

The Board has also considered the appellant's subjective 
complaints of blurred vision and vision loss in determining 
whether an increased rating is warranted.  However, there is 
no competent medical evidence that the appellant's decreased 
visual acuity is part and parcel of her service-connected 
disability, as opposed to as due to the refractive error that 
was diagnosed in April 1991.  Furthermore, the physician who 
examined the appellant's eyes, in November 1998, opined that 
the appellant's in-service conjunctivitis had not caused any 
visual loss.  Pursuant to regulation, the Board may not 
consider manifestations not resulting from service-connected 
disease or injury in rating the service-connected disability.  
38 C.F.R. § 4.14.

In view of the foregoing, the Board is unable to identify a 
basis on which to grant a compensable evaluation for 
conjunctivitis residuals.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b).

B.  Trigeminal neuralgia.

The regulations for evaluating neurological conditions state 
that disability is rated in proportion to the impairment of 
motor, sensory, or mental function.  38 C.F.R. § 4.120.  
Moreover, the schedule for rating neurological conditions and 
convulsive disorders, 38 C.F.R. § 4.124a, in pertinent part 
states that neurological diseases and their residuals may be 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  The term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Speech disturbances, 
impairment of vision and visceral manifestations are also to 
be considered.  Neuralgia, cranial or peripheral, 
characterized usually by dull and intermittent pain, or 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with maximum equal to moderate 
incomplete paralysis.  Tic douloureux or trifacial neuralgia, 
may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124.

Neuralgia of the fifth (trigeminal) cranial nerve is rated as 
paralysis.  38 C.F.R. § 4.124a.  Complete paralysis of the 
fifth cranial nerve is rated as 50 percent disabling.  Severe 
incomplete paralysis is rated as 30 percent disabling.  
Moderate incomplete paralysis is rated as 10 percent 
disabling.  Diagnostic Code 8205.

The appellant stated during the March 1991 VA medical 
examination that she suffered from recurrent trigeminal 
neuralgia frequently.  On physical examination, the head, 
face and neck were normal.

The appellant testified at her January 1992 personal hearing 
at the RO that her neuralgia made it so she could not wear 
her glasses as she could not stand any kind of pressure or 
any weather that was windy, rainy or cold.  She said that she 
did not know when the pain might start and that she was 
unable to use her right side when the pain was intense, for 
example she would lose feeling in her right hand.  See 
Hearing Transcript pp. 2-3.  She also stated that the pain 
was continuous 24 hours per day and that the pain was 
intense.  See Hearing Transcript p. 4.

The appellant underwent a VA medical examination in February 
1992.  The appellant complained of pain in an area 
approximately two inches in diameter on the right side of the 
face between the eye and the ear that sometimes spread to the 
entire side of the face; she also reported that her eye 
reddens and waters 8-10 times per day.  The appellant 
reported that she had been treated with a TENS unit and 
Tegretol, but these were discontinued as they did not help 
enough.  On neurologic examination, there was mild diminution 
of touch, temperature and pinprick on the entire right side 
of the face in the dermatome of the right trigeminal nerve.  
The appellant was observed to wince with pain when the spot 
between the ear and the eye was touched, but there was no 
associated reddening or tearing of the eye.  Otherwise the 
cranial nerve functions were normal.  The examiner diagnosed 
mild to moderate tic douloureux.

Following the hearing and reviewing the medical evidence, the 
RO Hearing Officer increased the rating for the trigeminal 
neuralgia to 20 percent disabling, citing moderate 
impairment.  The subsequent rating action coded this under 
8299-8205.  Diagnostic code 8205 does not provide for a 20 
percent rating.  Nevertheless, the question presented is 
whether there is a basis, under applicable provisions, to 
assign a rating in excess of the 20 percent currently in 
effect.

The appellant underwent a VA cranial nerves examination in 
June 1994; the examiner reviewed the claims file.  The 
appellant complained of sharp shooting pains in the right 
temporal region that were brought on by multiple stimuli and 
which were present nearly all the time.  On neurologic 
examination of the fifth cranial nerve, decreased light touch 
and pinprick were observed on the right side of the face.  
The face appeared symmetric.  There was no evidence of 
asymmetry with eyebrow raising or in the nasolabial folds.  
The appellant was able to pucker to form a whistle.  

The appellant subsequently underwent a general medical 
examination for VA at the University of Cincinnati in 
February 1995.  She complained of severe right-sided facial 
pain that was constant and unrelieved by any medication.  On 
physical examination, the appellant demonstrated normal 
sensation and muscle movement of the left side of the face 
but would not allow the physician to touch the right side of 
her face.  However, the examiner noted that muscle tone 
seemed to be approximately equal bilaterally in the face.  
The appellant was able to pronounce words without difficulty, 
including ones with p, k and t sounds.  She was able to move 
her head from side to side, shrug her shoulders and move her 
tongue from side to side- all without difficulty.  

Most recently, the appellant underwent a VA neurologic 
examination in November 1998.  Cranial nerves II-XII were 
noted to be intact, except for diminished pinprick on the 
right.  However, she also demonstrated diminished pinprick 
over the angle of the jaw, which corresponds to the second 
cranial nerve dermatome.  On motor examination, the appellant 
demonstrated equal tone bilaterally with no atrophy.  The 
examiner stated that the appellant's claimed hemiparesis with 
right hemi-sensory loss appeared to be factitious in nature.  
He also stated that there was ample evidence that her sensory 
loss was also factitious in nature in that her pattern of 
sensory decrease is not physiological.  The examiner went on 
to say that trigeminal neuralgia, being a pain syndrome, 
there would be no physical evidence either to support it or 
refute it.  The neurologist concluded that any impairment 
that the appellant stated was associated with the trigeminal 
neuralgia would be highly suspect to factitious disorder.

A review of the evidence demonstrates that the appellant does 
not have any speech disturbance or impairment of vision 
related to her trigeminal neuralgia.  Neurological 
evaluations over the last few years have basically noted only 
one deficit, that being some diminished sensation.  There is 
no indication in the record that there is any impairment in 
movement of the right side of the face.  Examiners have 
specifically noted that there is no asymmetry or deformity of 
the face.

The primary symptom of the appellant's trigeminal neuralgia 
is complaints of sharp constant pain in the right side of the 
face.  She is still able to eat, brush her teeth and comb her 
hair.  The Board has noted that the appellant states that 
those activities can trigger an attack of pain, but the 
appellant is still able to perform those activities.  The 
appellant currently takes no mediation for the pain.

The appellant has complained of right-sided facial pain and 
diminished sensation.  She is competent to report that on 
which she has personal knowledge, i.e., what comes to her 
through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board attaches far more probative 
weight to the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the appellant's lay opinion.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The evidence of record indicates the 
appellant's neurologic dysfunction primarily involves pain 
and decreased sensation.  Although the disorder is wholly 
sensory, there is evidence of pain and decreased sensation.  

The Board notes that the appellant's disability has been 
evaluated under Diagnostic Code 8205.  In the absence of 
symptoms such as speech disturbance or other indicia of 
severe incomplete paralysis, a basis for an evaluation 
greater than 10 percent for the appellant's trigeminal 
neuralgia is not in order.  38 C.F.R. § 4.124a, Diagnostic 
Code 8205.  

Moreover, 38 C.F.R. § 4.123 states that the maximum rating 
which may be assigned for neuritis or neuralgia not 
characterized by organic changes, without sciatic 
involvement, will be that for moderate paralysis.  Based on 
the findings and the provisions of §§ 4.123 and 4.124, the 
Board finds that the disorder more closely approximates 
moderate paralysis, thus an evaluation of 10 percent is 
warranted under Diagnostic Code 8205.  However, an evaluation 
in excess of the currently assigned 20 percent is not 
warranted.  While the examiners noted pain and described the 
decrease in sensory perception as minimal, there were no 
findings of organic changes or any indication of significant 
weakness, fatigue of the right facial muscles, or 
incoordination of the muscles of right side of the 
appellant's face.  Thus, neither the appellant's statements 
nor the examination reflect a level of severe incomplete 
paralysis.  Accordingly, the Board concludes that the 
evidence does not support an evaluation in excess of 20 
percent.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

C.  Residuals of right knee injury.

The appellant contends that an increased rating is warranted 
based upon her right knee symptomatology.  She testified at 
her January 1992 personal hearing at the RO that she 
experiences pain in her right knee and that sometimes the 
knee would lock.  See Hearing Transcript p. 6.  She also 
testified that her right knee pain could be very intense.  
See Hearing Transcript p. 6.  

The appellant underwent a VA medical examination in March 
1991. She complained of problems standing or walking for a 
long time due to her right knee.  On physical examination, 
the right knee was tender throughout the varus and valgus 
stress tests.  Patellar pain was observed with McMurray's 
maneuver; the drawer sign was negative.  Deep tendon 
reflexes, coordination and equilibrium were normal.  
Radiographic examination revealed no bony abnormality.  The 
examiner diagnosed chondromalacia of the right knee with 
moderate clinical and subjective symptoms.

The appellant subsequently underwent a VA orthopedic 
examination of the right knee in February 1992.  Her gait was 
described as normal.  Decreased range of motion with pain was 
observed.  No abnormalities were identified on radiographic 
examination.  The examiner rendered diagnoses of 
chondromalacia and relaxation of the right knee anterior 
cruciate ligament.  

The appellant most recently underwent a VA joints examination 
in November 1998.  She complained of stiffness, giving way, 
instability, swelling, popping, the knee getting stuck in one 
position and weakness.  She reported frequent flare-ups.  On 
physical examination the appellant demonstrated a right knee 
range of motion from five to 95 degrees.  Tenderness was 
observed throughout the entire aspect of the knee; medial and 
lateral joint line tenderness was noted.  The examiner stated 
that there was no anterior or lateral instability.  The 
anterior drawer, Lachman's and pivot shift tests were all 
negative.  Radiographic examination revealed slightly 
increased mild arthritis on the medial femoral compartment, 
while an MRI, performed in January 1999, revealed extensive 
degenerative changes in the lateral and medial menisci with a 
probable tear in the posterior horn of the medial meniscus.  
A moderate degree of arthritis was noted.  The examiner 
observed that he was unable to explain the tenderness all 
over the knee except that it could be a somatic type of 
manifestation of knee pain.

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
should be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
recurrent subluxation, lateral instability or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; 20 percent for moderate 
disability; and a maximum 30 percent disability evaluation is 
warranted for severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

The appellant does not have ankylosis of her right knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examinations showed slight loss of extension and 
flexion.  There is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," 
and right knee effusion.  Therefore Diagnostic Code 5258 is 
not for application.

While the appellant has stated that her right knee locks and 
gives way, there is no recent medical evidence of subluxation 
or lateral instability of the right knee.  There have been 
clinical findings of a patellofemoral crepitation.  With 
regard to incoordination or interference with standing or 
weightbearing, the appellant has been noted on occasion to 
have a normal gait.  The Board does note that the appellant's 
x-rays since 1998 have resulted in clinical findings of 
moderate degenerative changes of the right knee, degenerative 
changes in both menisci and a probable tear of the posterior 
horn of the medial meniscus.  The Board also notes that the 
appellant has made consistent complaints of knee pain.  It 
appears from the rating actions on file that the current 
compensable rating of 10 percent contemplates limitation of 
motion with complaints of pain.  Consideration has been given 
to assigning a separate rating for other function impairment, 
per the Opinion of the VA General Counsel Number 23-97.  See 
62 Fed. Reg. 63604 (1997).  In this case, the medical 
evidence does not currently demonstrate locking, instability, 
subluxation, or other manifestation that would warrant a 
separate 10 percent rating.  Thus, the 10 percent rating is 
based on the functional limitations described in the absence 
of instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.  Consideration, as pertinent, has 
also been given to the provisions of 38 C.F.R. §§ 4.40-4.59.  
The type of functional impairment contemplated therein has 
not been shown.  As such, those provisions to not provide a 
basis for a higher or separate compensable evaluation.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

D.  Tinea corporis.

The appellant underwent a VA medical examination in March 
1991.  A small patch of tinea was observed on two fingers of 
her right hand and another one on her right forearm.  Another 
small patch was observed on the dorsum of her left hand.  
The appellant testified at her January 1992 personal hearing 
at the RO that her skin condition affected her hands, arms, 
legs, neck, chest and face.  She stated that she experienced 
exfoliation and itching.  See Hearing Transcript pp. 7-8.

The appellant subsequently underwent a VA skin examination in 
February 1992.  She was noted to have no scars or burns.  The 
examiner rendered a diagnosis of probable actinic keratosis.  
The appellant most recently underwent a VA skin examination 
in November 1998.  The appellant stated that she could not 
remember any fungal infection and that she did not have any 
complaints currently of any fungal infection.  On physical 
examination, no evidence of a fungal infection was noted.

The appellant's skin disorder tinea corporis has been 
evaluated, under 38 C.F.R. § 4.118, Diagnostic Code 7806, as 
analogous to the skin condition eczema.  Under that code, a 
noncompensable evaluation is for assignment if there is 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  If it is 
accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement a 30 percent evaluation is 
for assignment.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Review of the evidence or record reveals that the appellant's 
tinea corporis is not productive of any exudation or constant 
itching, nor have any extensive lesions or marked 
disfigurement been identified and such symptomatology is 
required for the next higher evaluation.  Furthermore, the 
appellant herself does not even recall having had a fungal 
infection.  The last clinical evidence of the tinea corporis 
is dated in February 1992; the most recent examination was 
negative for any fungal infection.  

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
an evaluation in excess of 10 percent have not been met.  
Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

E.  38 C.F.R. § 3.321.

An extraschedular evaluation is not warranted for any of the 
appellant's service-connected disabilities at issue in this 
case since the evidence does not show that any of them 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's none 
of these disabilities has required frequent periods of 
hospitalization and none has, in and of itself, markedly 
interfered with employment, particularly in light of her 
part-time employment at a convenience store coupled with her 
craft business reported in the November 1998 VA psychiatric 
examination report which indicated that the appellant was 
also active with religious pursuits.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to each disability than that commensurate 
with the respective assigned ratings.  Therefore, the regular 
schedular standards, with the evaluations currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by each of her four disabilities.


II.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The appellant testified during her personal hearing at the RO 
in January 1992 that she suffered from tachycardia that 
affected her breathing and caused intense pain.  See Hearing 
Transcript pp. 10-11.  She further stated that her chest wall 
condition makes her feel that something is smothering her, 
that the condition is almost constant and that it causes 
intense pain.  See Hearing Transcript pp. 11-12.  The 
appellant testified that she was currently taking Tegretol 
for her trigeminal neuralgia; she made no mention of any 
problems associated with her ingestion of that medication or 
any other drug.  

In February 1995, the appellant underwent a VA examination at 
the University of Cincinnati Medical Center.  At that time 
she complained of severe side effects from Tegretol and 
Dilantin, including mental confusion, disorientation and 
syncopal episodes.  She also complained that the Dilantin 
caused her to experience extreme fatigue and yellowing of her 
teeth and that the Tegretol caused her to have severe 
bloating with a 35-40 pound weight gain within 48 hours of 
starting the medication in 1987.  No medical opinion was 
rendered at that time as to any correlation between the 
appellant's complaints and known side effects of these drugs.

In January 1999, the appellant underwent a VA medical 
examination for heart diseases.  She complained of exertional 
chest pain that was somewhat atypical in nature, which she 
described as being associated with shortness of breath and 
being relieved with rest.  She stated that she was not any 
medication for a heart condition.  The physical examination 
included an electrocardiogram and a stress test.  The 
examiner reviewed the appellant's medical records and stated 
that there was no objective data to support the claim that 
the appellant had suffered a heart attack in the past.  He 
noted that a thallium stress test, performed in 1995, was 
negative for evidence of inducible ischemia and that 
echocardiograms, performed in July 1994, and July 1997, were 
also negative.  The examiner further noted that thallium 
testing, performed in July 1984, was also negative by report.  
The cardiologist went on to state that the available data, 
including multiple ECGs, echocardiograms and stress tests, 
all tend to make coronary artery disease less likely.  

Review of the medical evidence of record shows that the 
appellant's blood pressure was recorded on a number of 
occasions after active duty when she was seen for various VA 
medical examinations.  These readings were recorded as 120/80 
in March 1991, 128/78 in February 1992, 132/84 in February 
1995 and 127/78 in July 1997.  The Board notes that the 
appellant was also noted to demonstrate a regular pulse or a 
regular rate and rhythm on each of these occasions.  The July 
1997 VA examiner stated that there was no objective evidence 
of any active coronary disease in the appellant.

While the appellant was in service, a March 1985 consultation 
report stated that the appellant's abnormal ECG results 
probably reflected a normal variant and that there was very 
low suspicion for heart disease.  A medical history form 
filled out by the appellant, in March 1987, indicated that 
she had never had a heart attack and that she had been 
informed of low, not high, blood pressure.  While providing 
her medical history prior to dental care, the appellant 
indicated, in September 1988, that she did not have any heart 
trouble/chest pain or high blood pressure; she did report a 
history of rheumatic fever.  A September 1989 consultation 
report questions the organicity of the appellant's cardiac 
complaints.  

The appellant underwent a VA immune disabilities examination 
in November 1998; she complained of mental status changes in 
service, consisting of dizziness, syncope, fatigue and 
disorientation while she was on Dilantin.  She reported 
similar mental status changes when she was on Tegretol and 
that her teeth bled when she was on Dilantin.  The appellant 
stated that she had weight gain on the Dilantin.  She 
reported that she stopped taking these medications when she 
left service in May 1990.  The examiner reviewed the claims 
file and stated that nowhere in it, either subjectively or 
objectively, was there any evidence of the appellant's 
claimed side effects.  For example, there were no chart 
notations concerning complaints of mental status changes, 
weight gain, bleeding gums or yellowing of the teeth.  On 
physical examination, only the right eye tooth demonstrated 
yellowing.  The examiner opined that, while Dilantin and 
Tegretol can cause mental status changes, especially if the 
levels are above the therapeutic range, there is no evidence 
of record to indicate that the appellant experienced any such 
mental status changes or that her levels were 
supertherapeutic.  The examiner opined that the yellowing of 
teeth was due to poor oral hygiene and there the drug 
literature does not support that such yellowing secondary to 
either drug is possible.  He attributed the appellant's 
weight gain to her diet and sedentary lifestyle.  
Furthermore, the examiner stated that the appellant was not 
allergic to Tegretol or to Dilantin and that there were no 
current observable symptoms of any such condition.  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that no objective 
clinical pathology of the appellant's cardiac function has 
been medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of her opinions contained in her written statements 
and her hearing testimony, to establish that she suffers from 
any chronic cardiac disability and her statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

While the appellant was treated with Tegretol and Dilantin in 
service, there is no current medical evidence indicating any 
residuals due to that treatment.  She received no diagnosis 
of, or treatment for any alleged side effects after service.  
The Board notes that the evidence of record, including the 
appellant's own sworn testimony, indicates that she was 
taking Tegretol in 1992- almost two years after service and 
contrary to her later statements that she stopped the 
medication in May 1990.  In any case, even if the appellant 
is assumed, arguendo, to be allergic to Dilantin and/or 
Tegretol, said fact would not establish the presence of a 
current disability due to the allergy.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  The appellant has not submitted any 
competent medical evidence demonstrating that she has any 
disability due to the alleged drug allergies. 

Further, there is no objective medical evidence which 
indicates that the appellant currently suffers from any of 
the claimed organic pathology and such would be required to 
make the claims plausible.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the claims 
for service connection for any cardiac disorder and for any 
drug allergy must be denied as not well-grounded.  Where 
there is no medical evidence demonstrating that the claimed 
disorder currently exists, the claim is not well-grounded.  
See Montgomery v. Brown, 4 Vet. App. 343 (1993).  Because the 
appellant's claims are not well-grounded, the VA is under no 
duty to assist the appellant in further development of those 
claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the May 
1992 Hearing Officer decision that the evidence of record was 
negative for any chronic problem with the heart or any drug 
allergy.  The Board views that information, and the 
information contained in the September 1999 Supplemental 
Statement of the Case (SSOC) and in this decision, as 
informing the appellant of the type of evidence needed, thus 
satisfying Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make either service-connection claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that she currently suffers from any cardiac 
pathology or any disorder due to any drug allergy, and since 
she has failed to present competent medical evidence that her 
claims are plausible, that is, she has failed to present 
medical evidence that links the claimed conditions to 
service, the appellant's claims for service connection must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation of for the 
appellant's conjunctivitis residuals is denied.

An increased evaluation in excess of 20 percent for 
trigeminal neuralgia is denied.

An evaluation in excess of 10 percent for the appellant's 
right knee disability is denied.

An evaluation in excess of 10 percent for the appellant's 
tinea corporis disability is denied.

The appellant's claims for service connection for any cardiac 
disorder and for any disability manifested by drug allergies 
are denied as not well-grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

